Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 7, 2018

                                       No. 04-17-00197-CV

                                     Francisco SANCHEZ, Jr.,
                                             Appellant

                                                  v.

                        TEXAS A&M UNIVERSITY- SAN ANTONIO,
                                     Appellee

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-06141
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER

        The reporter’s record was due on February 12, 2018. See TEX. R. APP. P. 35.3(c). After
this court advised court reporter Delcine M. Benavides that the reporter’s record was late, she
notified this court that Appellant is not entitled to a free reporter’s record, Appellant has not paid
the fee or made arrangements to pay the fee, and she has not received a designation of record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court